Citation Nr: 1043203	
Decision Date: 11/17/10    Archive Date: 11/24/10

DOCKET NO.  09-01 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for a root canal performed 
during service.  


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel












INTRODUCTION

The Veteran served on active duty from January 1984 to July 1988.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a May 2007 decision of the Chicago, Illinois, 
Department of Veterans Affairs (VA) Regional Office (RO).

The Board notes that the file indicates that a claim for service 
connection for a root canal performed during service for purposes 
of eligibility for outpatient dental treatment has been referred 
to a VA Medical Center by the RO.  That issue is not before the 
Board.  


FINDING OF FACT

The Veteran reports having a root canal performed during service.  


CONCLUSION OF LAW

The criteria for establishing service connection for compensation 
purposes for a root canal performed during service have not been 
met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.381 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2009)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the implementation of 
the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2010).

In this case, VCAA notice is not required because the issue 
presented involves a claim that cannot be substantiated as a 
matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(where the law and not the evidence is dispositive the Board 
should deny the claim on the ground of the lack of legal merit or 
the lack of entitlement under the law); VAOPGCPREC 5-2004 (June 
23, 2004) (VA is not required to provide notice of the 
information and evidence necessary to substantiate a claim where 
that claim cannot be substantiated because there is no legal 
basis for the claim or because undisputed facts render the 
claimant ineligible for the claimed benefit).  In any event, 
proper VCAA notice was provided in an October 2006 notification 
letter.  

Analysis

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  Evidence 
of continuity of symptomatology from the time of service until 
the present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes that 
the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and competent 
evidence of a nexus between an in-service injury or disease and 
the current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); 
Pond v. West, 12 Vet App. 341, 346 (1999).

The Board has reviewed all of the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

According to 38 C.F.R. § 3.381(a) (2010), treatable carious 
teeth, replaceable missing teeth, dental or alveolar abscesses, 
and periodontal disease will be service-connected solely for the 
purpose of establishing eligibility for outpatient dental 
treatment.  Here, the Veteran is requesting compensation for a 
root canal performed during service.  A root canal represents a 
treatable carious tooth, and compensation is not authorized for 
treatable carious teeth.  Thus, his claim for service connection 
for a root canal performed during service for compensation 
purposes must be denied.  A claim for eligibility for treatment 
for a root canal performed during service has been referred to a 
VA Medical Center.  

The law is dispositive in this case.  Accordingly the Board must 
deny the Veteran's claim for service connection for a root canal 
performed during service for compensation purposes as a matter of 
law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to service connection for a root canal performed 
during service is denied.


____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


